DETAILED ACTION
In response to communications filed 12 December 2021, claims 1, 5-6, 9-11, 13, and 17-20 are amended and claims 21-23 are added per applicant’s request. Claims 1-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-10 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see section “III. Response to § 103 Rejections,” filed 20 December 2021, with respect to claims 18 and 5-6 have been fully considered but are not persuasive.
Regarding claim 18, applicant argues
Those skilled in the art understand that a replica of an object would not generally
refer to the original instance of the copied object.

However, this argument is not persuasive, because Chae in view of Wilson teach the limitations at issue. Chae in view of Wilson teaches to copy (i.e., replicate) object data between a source and consuming application, where the object data replicated is the “UserActivity” object refer to the object, as claimed; see WinRT, page 5. Therefore, the combination of references teaches the limitations at issue.
Applicant further argues with respect to claim 18 on page 12 that the combination would change Chae’s principle of operation.
Thus, if Chae's user were to copy an email such as described above in Wilson, Chae's technique would result in generating a replica of the email, not a reference to the email.

However, this argument is not persuasive, because the techniques taught by Chae would not result in a replica of the email. As further described by Chae in paragraph [0064] with respect to copying object data from a “contact” object, the entire object is not replicated. Instead, only a portion of the object (an “e-mail address”) is replicated. Although applicant is correct that Chae does not disclose an object reference, in view of Wilson, it would have been obvious to one of ordinary skill in the art to copy an object reference using the techniques taught by Chae to copy object data.
Regarding claims 5 and 6, applicant argues 
Chae's disclosure that a replica of an object is copied implies that the entirety of the object is copied.

However, this argument is not persuasive, because the combination of references teaches to replicate the “UserActivity” object reference, taught by Wilson, using the techniques taught by Chae. Therefore, the object is not replicated as argued by applicant.
Applicant’s arguments, see sections “D. Dependent Claim 9”; “E. Dependent Claim 10”; “F. Dependent Claim 13”; and “Dependent Claim 22,” filed 20 December 2021, with respect to 

Claim Interpretation
In claims 18-20, the “computer storage media” are interpreted in light of paragraph [0049] of the specification that states “computer storage media excludes modulated data signals as well as that described with respect to communication media.” Paragraph [0050] of the specification further defines “The term ‘modulated data signal’ means a signal that has one or more of its characteristics set or changed in such a manner as to encode information in the signal.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 5 recites “wherein the object reference provided to the consuming application via the drag and drop input comprises a pointer to the object and does not include an entirety of the object.” However, these limitations are not supported by the original disclosure. Although a “pointer” is mentioned in paragraph [0018] of the specification, its connection to providing the object reference via drag and drop input is not described by the specification. In addition, the negative limitation wherein the pointer “does not include an entirety of the object” is likewise not disclosed. See MPEP § 2173.05(i). Claims 6-8 are rejected because they inherit this deficiency.
Claim 13 recites “selecting less than all information from the object to store in the extensible schema based at least on the type of the object.” These limitations are not supported by the original disclosure. Although paragraph [0024] of the specification discloses that “metadata can be based on a type of object being referenced,” the negative limitation of selecting less than all information from the object to store in the extensible schema based at least on the type is not supported. See MPEP § 2173.05(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-8, 11-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dave Wilson (“IrinVoso”) et al., “MicrosoftDocs / winrt-api” (hereinafter, “WinRT”) in view of Chae et al. (US 2012/0289290 A1).

Regarding claim 1, WinRT teaches a system, comprising:
a processor; and a memory storing a source application, a consuming application, and an operating system (see WinRT page 2, section “remarks,” where the “map app” is a source application, the app used to “work on it [an email message] later on the same machine, or even another device” is a consuming application, and the “device” has an operating system as evidenced by the “apps across platforms (Windows, iOS, and Android)” disclosed on page 40, section “remarks”; page 77, section “remarks,” also teaches a “source application” and “consuming application”),
the memory having computer-executable instructions stored thereupon which, when executed by the processor (see WinRT page 2 and page 40, section “remarks”),
cause the source application to:
display an object (see WinRT page s, section “remarks,” a “new email message” object is displayed);
receive a request to generate an object reference for the object (see WinRT page 2, section “remarks,” “mail app could create a UserActivity when the user starts creating a new email message,” where the “UserActivity” is an object reference); and

subsequently reactivate the object in response to an indication that the activation uniform resource identifier that refers to the object has been launch via the consuming application (see WinRT page 5, section “examples,” “activation URI . . . RSS reader app is reactivated”).
WinRT does not explicitly teach wherein the request is received from the operating system, the request corresponding to a drag and drop input.
However, Chae teaches to wherein the request is received from the operating system, the request corresponding to a drag and drop input (see Chae [0062], “inputs made on a graphic user interface of mobile terminal . . . drag and drop,” where [0045] teaches that the request “input” is received from an “operating system”).
WinRT teaches to “reconstitute” a “UserActivity,” created in a “source application,” to a “consuming application”; see page 77, sections “description” and “remarks.” Although WinRT further teaches a user interface on page 77, WinRT is silent with respect to how the 
WinRT as modified teaches
wherein the request corresponding to a drag and drop input is directed to the object displayed by the source application (see Chae [0062] and WinRT page 2, section “remarks,” where the drag and drop input, as taught by Chae, is directed to the object displayed by the “mail app” taught by WinRT);
wherein generating the object reference is in response to receiving the request from the operating system (see WinRT page 2, section “remarks,” and Chae [0062], where generating the “UserActivity” object reference, as taught by WinRT, is response to the “input” request from the operating system taught by Chae); and
provide the object reference to the operating system, wherein the operating system is configured to provide the object reference to the consuming application according to drag and drop input (see WinRT page 2, section “remarks,” and Chae [0045] and [0062], where the “UserActivity” object reference, as taught by WinRT, is provided to the “operating system” taught by Chae).

Regarding claim 2, WinRT as modified teaches wherein the object reference further comprises metadata that describes the object (see WinRT page 11, section “property-value,” “metadata”).  

Regarding claim 3, WinRT as modified teaches wherein the metadata is stored in an extensible schema (see WinRT page 30, lines 7-13, the metadata with “@context . . . http://schema.org” is in an extensible schema).  

Regarding claim 4, WinRT as modified teaches wherein information stored in the extensible schema is based on a type of the object (see WinRT page 30, lines 7-13, “@type . . . Article”).  

Regarding claim 5, WinRT as modified teaches wherein the object reference provided to the consuming application via the drag and drop input comprises a pointer to the object and does not include an entirety of the object (see Chae [0062] and WinRT page 5, section “examples,” where “article.Link” is a pointer to the object; by providing the “UserActivity” object reference, the entirety of the object is not provided).
 
Regarding claim 6, WinRT as modified teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the operating system to: perform a drag and drop of the object in response to the drag and drop input by providing the object reference to the consuming application without providing the 

Regarding claim 7, WinRT as modified teaches the memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the consuming application to: display information regarding the object reference in accordance with the visual representation information (see Chae [0062], “display the replica within the second application,” and WinRT page 5, sections “remarks,” where information regarding the object reference is displayed “when the user taps on the user activity tile in the Timeline”).  

Regarding claim 8, WinRT as modified teaches the memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the consuming application to: 
receive user input to reactivate the object (see WinRT page 5, section “examples,” “user taps on the user activity tile”); and
in response to the request to reactivate the object, request reactivation of the object using the activation uniform resource identifier of the object reference (see WinRT page 5, section “examples,” “activation URI . . . reader app is reactivated”).  

Regarding claim 11, WinRT teaches a method comprising:

displaying an object (see WinRT page s, section “remarks,”  a “new email message” object is displayed);
receiving a request for an object reference for the object displayed by the source application (see WinRT page 2, section “remarks,” “mail app could create a UserActivity when the user starts creating a new email message”); and
in response to the request, generating the object reference (see WinRT page 2, section “remarks,” “UserActivity”),
wherein the object reference includes an activation uniform resource identifier comprising a reference to the object (see WinRT page 5, section “description,” “activation Uniform Resource Identifier”),
visual representation information controlling how the object reference is to be visually represented by a consuming application (see WinRT page 5, section “examples,” the object reference includes visual representation information that is displayed when “the user taps on the user activity tile”; page 32, section “property-value,” further teaches “information . . . for the details tile,” i.e., visual representation information, including a “description, icon”), and
metadata that describes the object (see WinRT page 11, section “property-value,” “metadata”); and
subsequently reactivating the object in response to an indication that the activation uniform resource identifier that refers to the object has been launch via the consuming 
WinRT does not explicitly teach wherein the request is received, from an operating system, the request corresponding to a copy input directed to the object displayed by the source application.
However, Chae teaches wherein the request is received, from an operating system, the request corresponding to a copy input directed to the object displayed by the source application (see Chae [0062], “inputs made on a graphic user interface of mobile terminal . . . copy and paste,” where [0045] teaches that the request “input” is received from an “operating system”).
WinRT teaches to “reconstitute” a “UserActivity,” created in a “source application,” to a “consuming application”; see page 77, sections “description” and “remarks.” Although WinRT further teaches a user interface on page 77, WinRT is silent with respect to how the UserActivity is transferred between the source and consuming applications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display an object and transfer data corresponding to the object, as taught by Chae, in combination with the techniques taught by WinRT, because “The object transferring mode of mobile terminal 100 may be initiated by one input or a group of consecutive inputs made on a graphic user interface of mobile terminal 100 by a user” (see Chae [0062]).
WinRT as modified teaches

wherein the operating system is configured to paste the object reference to the consuming application (see WinRT page 2, section “remarks”; WinRT page 77, sections “description” and “remarks”; and Chae [0062], where the “UserActivity” object reference, as taught by WinRT, is pasted to a consuming application as taught by Chae).

Regarding claim 12, WinRT as modified teaches wherein the metadata is stored in an extensible schema (see WinRT page 30, lines 7-13, the metadata with “@context . . . http://schema.org” is in an extensible schema).  

Regarding claim 14, WinRT as modified teaches wherein the object reference is stored in a JavaScript Object Notation (JSON) format (see WinRT page 77, section “description,” “Serializes the UserActivity into a JSON string”).  

Regarding claim 15, WinRT as modified teaches further comprising:
by the operating system, pasting the object reference to the consuming application (see WinRT page 2, section “remarks”; WinRT page 77, sections “description” and “remarks”; and Chae [0062]); and
by the consuming application, displaying information regarding the object reference in accordance with the visual representation information (see Chae [0062], “display the replica 

Regarding claim 16, WinRT as modified teaches further comprising: by the consuming application:
receiving user input to reactivate the object (see WinRT page 5, section “examples,” “user taps on the user activity tile”); and
in response to the request to reactivate the object, requesting reactivation of the object referenced by the object using the activation uniform resource identifier of the object reference (see WinRT page 5, section “examples,” “activation URI . . . reader app is reactivated”).  

Regarding claim 17, WinRT as modified teaches wherein the object reference is generated by the source application in accordance with at least one of an application-specific policy or a user-configurable policy and the object reference does not include an entirety of the object (see WinRT page 2, section “remarks,” the “UserActivity” is generated in accordance with an application-specific policy of the “mail app” to continue working on the email at a later time; page 20, section “remarks,” “UserActivity is associated with a UserActivitySession” generates the object reference in accordance with the user-configurable policy of the user’s activity session).  

Claims 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2012/0289290 A1) in view of Dave Wilson (“IrinVoso”) et al., “MicrosoftDocs / winrt-api” (hereinafter, “WinRT”).

Regarding claim 18, Chae teaches a computer storage media storing computer-readable instructions (see Chae [0154])
that, when executed, cause a computing device to: by an operating system of the computing device (see Chae [0062] and [0045], “operating system”):
receive a copy input requesting to copy an object from a source application (see Chae [0062], “first application window in response to a certain input . . . copy”); and
responsive to the copy input, request object data for the object from the source application; receive the object data from the source application (see Chae [0062], “transfer a replica of the selected object”).
Chae does not explicitly teach wherein the object data is an object reference, the object reference including an activation uniform resource identifier that refers to the object and visual representation information controlling how the object reference is to be visually represented by a consuming application.
However, WinRT teaches wherein the object data is an object reference, the object reference including an activation uniform resource identifier that refers to the object and visual representation information controlling how the object reference is to be visually represented by a consuming application (see WinRT page 2, section “remarks,” the “UserActivity” is an object reference, where WinRT page 5, section “examples,” teaches that the object reference 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transfer an object reference, as taught by WinRT, in combination with the techniques taught by Chae, because “A UserActivity encapsulates a user's task that can be continued at a later time, and potentially on a different device. For example, a mail app could create a UserActivity when the user starts creating a new email message. The user could pause working on the email and then work on it later on the same machine, or even another device” (see WinRT, page 2, section “remarks”).
Chae as modified teaches to
receive a paste input request to paste the object into the consuming application (see page 77, section “remarks,” and Chae [0062], where the request to paste the object into a second application, as taught by Chae, pastes the object into the consuming application taught by WinRT);
responsive to the paste input, provide the object reference to the consuming application, wherein the consuming application is configured to display information regarding the object reference in accordance with the visual representation information (see Chae [0062], “display the replica within the second application,” and WinRT page 5, sections “remarks,” where information regarding the object reference is displayed “when the user taps on the user activity tile in the Timeline”);

responsive to receiving the indication from the consuming application that the activation uniform resource identifier has been selected, cause the source application to reactivate the object (see WinRT page 5, section “examples”, “RSS reader app is reactivated”).

Regarding claim 19, Chae as modified teaches storing further computer-readable instructions that, when executed, cause the computing device to: by the consuming application:
receive user input indicating a request to reactivate the object (see WinRT page 5, section “examples,” “user taps on the user activity tile”); and
provide the indication that the activation uniform resource identifier has been selected to the operating system responsive to the user input indicating the request to reactivate the object (see WinRT page 5, section “examples,” “activation URI . . . reader app is reactivated”)
 
Regarding claim 20, Chae as modified teaches wherein the object reference comprises a data structure comprising the activation uniform resource identifier that refers to the object, the visual representation information, and metadata that describes the object (see WinRT page 5, section “description,” “activation Uniform Resource Identifier”; page 32, section “property-value,” “description, icon”; and page 11, section “property-value,” “metadata”).

Regarding claim 21, Chae as modified teaches wherein the source application does not release an entirety of the object to the consuming application (see Chae [0062] and WinRT page 2, section “remarks,” by releasing only the “UserActivity” object reference, the entirety of the object is not released).

Regarding claim 23, Chae as modified teaches wherein the activation uniform resource identifier comprises an address of the object (see WinRT page 5, section “examples,” “article.Link”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743.  The examiner can normally be reached on 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158